March 1, 2007


Mr. David J. Schenck
Jones Day
2727 N. Harwood
Dallas, TX 75201-1515

Honorable Ken Curry Judge
Judge, 153rd District Court
401 West Belknap
Fort Worth, TX 76196-0225
Ms. Susan E. Hutchison
Foreman, Lewis & Hutchison, P.C.
611 South Main Street, Suite 700
Grapevine, TX 76051

RE:   Case Number:  07-0024
      Court of Appeals Number:  02-06-00454-CV
      Trial Court Number:  153-218131-06

Style:      IN RE  LENNAR CORPORATION, BARBARA WELKE, JACK DAWSON, DOUG
      MURPHY, AND DONNY HENDRIX

Dear Counsel:

      The Court issued the enclosed corrected order.  The petition for  writ
of mandamus remains pending before  this  Court.   (Justice  Hecht,  Justice
Wainwright, and Justice Brister note their dissent to the denial)
                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |